Per Curiam.
This cause was referred by the court to its commissioners who report that the writ of error ought to be dismissed.
The writ of error is sued out from a judgment of the Circuit Court of Madison county, rendered on September 10th, 1897, in a proceeding by mandamus to require the defendant in error, as County Judge of Madison county, to issue to the relators a license to carry on, conduct and manage a mercantile business in said county and State.
An alternative writ issued and defendant in error filed his answer, to which a demurer was interposed. The court *176overruled the demurer, denied the application for peremptory writ ánd adjudged that defendant in error go without day.
The time during which such license would have remained operative, if issued, has long since expired. It would, therefore, be fruitless to pass on the merits of the case on this writ of error, and it will, therefore, be dismissed. Broward v. Duval Athletic Club, 39 Fla. 751, 23 South. Rep. 489; State ex rel. Vereen v. Commissioners of Marion County, 27 Fla. 438, 8 South. Rep. 849.